Exhibit 10.16


FIRST AMENDMENT TO
SECURITY AGREEMENT


MEEMEE MEDIA INC.


This First Amendment to the Security Agreement (the "First Amendment") is
entered into as of April 6, 2016 by and between MeeMee Media Inc., a Nevada
corporation (the "Debtor"), and KF Business Ventures, LP, a California limited
partnership (the "Secured Party"), with reference to the following facts:


WHEREAS, the Debtor and Secured Party entered into a Security Agreement dated
February 3, 2014 (as amended hereby and from time to time hereafter, the
"Security Agreement") to secure repayment of the indebtedness evidenced by a
Secured Promissory Note dated February 3, 2014 in the principal amount One
Million United States Dollars (US $1,000,000.00) in favor of the Secured Party,
as amended from time to time (the "First Secured Note");


WHEREAS, the Debtor and Secured Party desire to amend the Security Agreement to
secure repayment of the indebtedness evidenced by one or more additional
promissory notes;


NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Debtor and the Secured Party hereby agree as follows:
1.            Obligations Secured. The definition of "Obligations" under Section
1 of the Security Agreement shall be, and hereby is, amended in its entirety as
follows:
"Obligations" means (a) all loans, advances, future advances, debts, liabilities
and obligations, howsoever arising, owed by Debtor to Secured Party of every
kind and description, now existing or hereafter arising, created by the First
Secured Note and any one or more additional promissory notes of Debtor to
Secured Party that recite such promissory note is to be secured by this Security
Agreement, or any modification or amendment to any one or more of said
promissory notes; and (b) all costs and expenses, including attorneys' fees,
incurred by Secured Party in connection with any one or more of said promissory
notes or in connection with the collection or enforcement of any portion of the
indebtedness, liabilities or obligations described in the foregoing clause (a).
2.            Effect of Amendment.   The Security Agreement shall remain in full
force and effect as amended by this Amendment.  All capitalized terms not
otherwise defined herein shall have the meaning given to them in the Security
Agreement.


1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Debtor and the Secured Party have caused this First
Amendment to Security Agreement to be executed as of the date first set forth
above.
DEBTOR:


MEEMEE MEDIA INC.




By: ____________________________________
       Martin J. Doane, Executive Chairman


SECURED PARTY:


KF BUSINESS VENTURES, LP
a California limited partnership
 
By:      Kopple Financial, Inc.
      a California corporation,
      Its General Partner
                                                                                    
                                                                                                                                                            By: 
____________________________
                                   












2